 Case 1:19-cr-00059-LO Document 127 Filed 03/10/20 Page 1 of 2 PageID# 872



              IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA
                        Alexandria Division

UNITED STATES OF AMERICA,               )
                                        )     No. 1:19-cr-59
    v.                                  )
                                        )     Hon. Liam O’Grady
DANIEL EVERETTE HALE,                   )
                                        )
                Defendant.              )


   DEFENSE SUPPLEMENTAL NOTICE PURSUANT TO § 5 OF THE
        CLASSIFIED INFORMATION PROCEDURES ACT



    FILED WITH CISO ON J ANUARY 3, 2020.



                                        Respectfully submitted,
                                        DANIEL EVERETTE HALE

                                        By Counsel,
                                        Geremy C. Kamens
                                        Federal Public Defender

                                        By: /s/ Todd M. Richman
                                        Todd M. Richman
                                        Va. Bar No. 41834
                                        Cadence A. Mertz
                                        Va. Bar No. 89750
                                        Assistant Federal Public Defenders
                                        Office of the Federal Public Defender
                                        1650 King Street, Suite 500
                                        Alexandria, VA 22314
                                        703-600-0845 (tel)
                                        703-600-0880 (fax)
                                        Todd_Richman@fd.org
  Case 1:19-cr-00059-LO Document 127 Filed 03/10/20 Page 2 of 2 PageID# 873



                          CERTIFICATE OF SERVICE

    I hereby certify that on March 10, 2020, I filed the foregoing using the
CM/ECF system, which will electronically serve a copy on counsel of record.

                                              /s/ Todd M. Richman
                                             Todd M. Richman
                                             Va. Bar No. 41834
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, VA 22314
                                             703-600-0845 (tel)
                                             703-600-0880 (fax)
                                             Todd_Richman@fd.org




                                         2
